            Case 1:20-cv-03661-ER Document 97 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              7/23/2021

TRADESHIFT, INC.,                                [PROPOSED] REVISED CIVIL CASE
                                                 DISCOVERY PLAN AND
                    Plaintiff,                   SCHEDULING ORDER

       v.                                        Case No. 1:20-cv-03661(ER)

SMUCKER SERVICES COMPANY,

                    Defendant.


        The dates in the May 26, 2021 Revised Civil Case Discovery Plan and Scheduling Order
are hereby revised as follows:

                        Event                      Current Deadline      Revised Deadline

 Opening expert reports                           August 6, 2021        October 5, 2021

 Rebuttal expert reports                          September 10, 2021 November 9, 2021

 Expert depositions                               October 15, 2021      December 14, 2021

 End of discovery                                 October 15, 2021      December 14, 2021

 Case Management Conference                       October 20, 2021      December 16,
                                                                                   22, 2021,
                                                                                       2021
                                                  (11:30 am)            at 3:30 p.m.


All other dates remain in effect.

SO ORDERED.


 Dated: July 23, 2021


                                                      Edgardo Ramos
                                                              Ramos, U
                                                                     U.S.
                                                                       S District Judge
